EXHIBIT 4.1 Consent Regarding Creation of New International Holding Company This Consent (this “Consent”) is dated as of September 29, 2009 and entered into by and among URS Corporation, a Delaware corporation (“Company”), the financial institutions listed on the signature pages hereof (“Lenders”) and Wells Fargo Bank, National Association, as agent for Lenders (“Agent”), and, for purposes of Section 6 hereof, the Guarantors listed on the signature pages hereof (“Guarantors”) and is made with reference to that certain Credit Agreement dated as of November 15, 2007 (the “Credit Agreement”), by and among Company, Lenders and Agent.Capitalized terms used herein without definition shall have the same meanings herein as set forth in the Credit Agreement. Recitals Whereas, Company desires to create a more tax efficient structure for its Foreign Subsidiaries, which it expects to result in (i) certain one-time tax savings in connection with the repatriation of Net Asset Sale Proceeds from the sale of its interest in MIBRAG Joint Ventures (such savings, the “Upfront Tax Savings”), which it will use to prepay the Term Loans and (ii) certain additional on-going tax efficiencies that will benefit Company over time; Now, Therefore, in consideration of the premises and the agreements, provisions and covenants herein contained, the parties hereto agree as follows: Section1.
